DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-14 directed to an invention non-elected without traverse.  Accordingly, claims 7-14 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 7-14 are cancelled.

Reasons for Allowance
Claims 1, 2, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, known by Isogai et al. (US Serial No. 2001/0008691), teaches, in a preferred embodiment, a UV curable resin composition comprising the components: (a) 10 - 70 wt. % of a mono- or bi- functional monomer having a molecular weight of 130 - 700, and having ether bond and one or two acryloyloxy groups per molecule [0020], (b) 5 - 60 wt. % of aliphatic urethane acrylate oligomer [0021], (c) 10 - 30 wt. % of methyl methacrylate polymer having a molecular weight of 10,000 to 200,000 [0022], and the addition of the following components to the 100 parts by weight of the coating film forming components: (e) 2 - 10 parts by weight of a photopolymerization initiator [0023], and (f) 2 - 20 parts by weight of a UV absorber [0024].  Isogai et al. teaches the composition further comprise (d) 5 - 50 wt. % of a polyfunctional monomer having a molecular weight of 250 - 700, having three or more acryloyloxy groups per molecule [0029].
Isogai et al. fails to explicitly teach wherein a mono- and bi-functional monomer are employed in the same preferred embodiment, and fails to teach the weight ranges required by the instant claim 1 with sufficient specificity. Isogai et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the generically taught photocurable resin composition comprising a mono- or bi- functional monomer, an aliphatic urethane acrylate oligomer, a methyl methacrylate polymer, a photopolymerization initiator, a UV absorber, and a polyfunctional monomer, to the specifically claimed photocurable resin composition, comprising: based on 100 parts by weight of a (meth)acrylic resin, about 35 parts by weight of a urethane acrylate oligomer; about 500 to about 560 parts by weight of a photopolymerizable monomer, wherein the photopolymerizable monomer comprises a monofunctional (meth)acrylic monomer, a bifunctional (meth)acrylic monomer, and a polyfunctional (meth)acrylic monomer mixed in a weight ratio of about 1: about 0.5 to about 1.5: about 0.2 to about 1; and about 30 to about 35 parts by weight of a photopolymerization initiator.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767